Citation Nr: 1003445	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  02-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In August 2004, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that proceeding is of record.

When this case previously was before the Board in December 
2004 and March 2009, it was remanded for additional 
development.  The case has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The Veteran was not found to have a psychiatric disorder 
on the entrance examination.

2.  Dysthymic disorder was present in service; the evidence 
does not clearly and unmistakably establish that the disorder 
did not increase in severity as a result of active duty.


CONCLUSION OF LAW

A psychiatric disability, dysthymic disorder, was incurred in 
active duty.  38 U.S.C.A. §§  1110, 11112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for psychiatric 
disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant,  see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided VCAA notice 
by letter mailed in December 2004.  Notice as to initial-
disability-rating and effective-date elements of the claim 
was provided in an October 2008 supplemental statement of the 
case.  Although the Veteran was not provided complete notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
October 2009.  There is no indication in the record or reason 
to believe that any ultimate decision of the originating 
agency on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  Adequate attempts to verify an 
additional period of service alleged by the Veteran have been 
made through the National Personnel Records Center but have 
yielded no records.  The Veteran was informed of the lack of 
verification for this alleged period of service, and 
responded in July 2009 that he has no documentation to 
support his assertion of Army service in 1981 and 1982.  

In addition, the Veteran has been provided a VA examination 
in response to his claim.  The examination report adequately 
addressed all relevant factors.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any the claim.  The Board 
is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (b) 
(2009).


Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran urges that he first manifested psychiatric 
disability in service.  He contends that he suffered a head 
injury while on leave following boot camp in 1972 and 
fractured his skull.  Thereafter, he stopped caring about his 
duties and was late for formations, eventually being charged 
with AWOL.  He testified that he was depressed and tried to 
commit suicide in the 1970's by taking an overdose of pills 
on several occasions.  

The Veteran was not found to have a psychiatric disorder on 
the service entrance examination.  Service treatment records 
show no mental health treatment.  The records do show he was 
involved in an automobile accident in 1975.  A post service 
VA examination in September 1976 showed that his psychiatric 
status was normal.

The record is replete with reference to treatment of 
dysthymia and depression reportedly since 1994 and treatment 
for explosive behavior in 1986 with reported treatment in 
1983.  

VA treatment records do show that the Veteran underwent 
counseling and evaluation from July 1986 into 1987 for help 
with explosive behavior.  He was reportedly angry and 
stressed over personal and occupational matters.  Organic 
brain syndrome was ruled out by EEG and CT of the head.  In a 
March 1998 initial evaluation for behavioral problems, he 
reported treatment at various VA facilities since 1994, and 
noted he was on Prozac.  The diagnosis was depression, major, 
recurrent, and alcohol abuse.  Treatment ensued, and in a 
July 1998 psychological evaluation, the assessment was 
cyclothemia, provisional, and alcohol abuse, also 
provisional.  The Veteran reported his personal history of 
difficulty in service, many jobs, trouble with relationships, 
work and authority. 

Individual therapy notes in 2001 and 2002 and the record of 
an April 2002 detailed individual evaluation show impressions 
of major depression, dysthymia and alcohol abuse despite 
medication.  The Veteran reported stressors included multiple 
episodes of physical abuse on board ship during his marine 
service.  Job loss, financial stress and lack of 
socialization are noted as stressors.  The psychologist 
explained that the Veteran did not meet the criteria for PTSD 
as he did not have a sufficiently traumatic event in service 
to serve as the basis for PTSD.  

The Veteran underwent VA psychiatric examination in April 
2007.  The examiner reviewed the record and concluded that it 
was not as likely as not that the Veteran's dysthymic 
disorder, substance abuse, or antisocial personality were 
related to his active service.  The examiner opined that the 
Veteran did not meet the criteria for PTSD because he did not 
suffer symptoms consistent with PTSD, nor did he experience 
significant stressors, nor did he report re-experiencing 
traumatic thoughts or memories, hypervigilence, hyperstartle 
response, emotional numbing or avoidance of reported traumas.  
He opined that the Veteran seemed to have experienced 
dysthymic disorder since early adulthood, but that this was 
not observed in service, nor was it impacted or worsened by 
service.  He also opined that the antisocial personality was 
not impacted or worsened by service.  

The foregoing evidence shows that the Veteran has a 
personality disorder.  As noted above, personality disorders 
are not diseases or injuries for VA compensation purposes.  
The evidence also demonstrates that the veteran does not meet 
the criteria for a diagnosis of PTSD.  

However, the April 2007 VA examiner has, in essence, opined 
that the Veteran's dysthymic disorder was present in service 
and was not aggravated by service.  This opinion is based on 
an examination of the Veteran and a review of his pertinent 
history.  There is nothing in the examination report or in 
the other evidence of record that clearly and unmistakably 
establishes that the Veteran's dysthymic disorder was not 
aggravated by active duty.  Therefore, the presumption of 
soundness has not been rebutted, and the Veteran is entitled 
to service connection for the dysthymic disorder.  


ORDER

Service connection for psychiatric disability, dysthymic 
disorder, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


